                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                                   Case No. 17-CR-124

MARCUS HUTCHINS et al.,

                      Defendant.


                                   NOTICE OF APPEARANCE


       Please take notice that plaintiff, United States of America, is now also represented by

Assistant United States Attorney Benjamin Taibleson.

       Dated at Milwaukee, Wisconsin, this 24 day of January, 2019.


                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                     By:
                                             s/Benjamin Taibleson
                                             BENJAMIN TAIBLESON
                                             Assistant United States Attorney




            Case 2:17-cr-00124-JPS Filed 01/24/19 Page 1 of 1 Document 116
